Exhibit (10)(a) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Independent Registered Public Accounting Firm” in Post-Effective Amendment No. 12 to the 1933 Act Registration Statement (Form N-4 No. 333-141755) and Amendment No. 38 to the 1940 Act Registration Statement (Form N-4 No. 811-07785), and to the use therein of our reports dated (a) March 31, 2016, with respect to the financial statements of Lincoln Life & Annuity Company of New York and (b) April 27, 2016, with respect to the financial statements of Lincoln Life & Annuity Variable Annuity Account L for the interests in a separate account under group flexible payment deferred variable annuity contracts. /s/ Ernst & Young LLP Philadelphia, Pennsylvania September 29, 2016
